             Case 3:20-cv-01747-PAD Document 26-3 Filed 04/16/21 Page 1 of 2

                                                                                 Government of Puerto Rico
                                                                                   Department of State

                                                                             Transaction Date: 13-Oct-2020
                                                                                 Register No: 452635
                                                                                  Order No: 1886604




                                               Government of Puerto Rico
                     Certificate of Formation of a Limited Liability Company
Article I - Limited Liability Company Name
The name of the Domestic Limited Liability Company is: TEAL PEAK CAPITAL LLC
Desired term for the entity name is: LLC
Article II - Principal Office and Resident Agent
Its principal office in the Government of Puerto Rico will be located at:
Street Address                 412 DORADO BEACH EAST, DORADO, PR, 00646
Mailing Address                412 DORADO BEACH EAST, DORADO, PR, 00646
Phone                          (914) 924-4988

The name, street and mailing address of the Resident Agent in charge of said office is:
Name                           TEAL PEAK CAPITAL LLC
Street Address                 412 DORADO BEACH EAST, DORADO, PR, 00646
Mailing Address                412 DORADO BEACH EAST, DORADO, PR, 00646
Email                          JMGRZAN@GMAIL.COM
Phone                          (914) 924-4988

Article III - Nature of Business
This is a For Profit entity whose nature of business or purpose is as follows:
The Company will engage in any and all lawful activity or business for which a limited liability
company may be organized under Chapter XIX of the Puerto Rico General Corporation Law of
2009, as amended from time to time.




Article IV - Authorized Persons
The name, street and mailing address of each Authorized Person is as follows:
Name                           MARCANO, CARMEN
Street Address                 221 PONCE DE LEON AVENUE, 5TH FLOOR, SAN JUAN, PR, 00917
Mailing Address                PO BOX 195168, SAN JUAN, PR, 00919-5168
Email                          CMARCANO@FERRAIUOLI.COM



Article V - Administrators
Faculties will not end by presenting this Certificate.



 Certificate of Formation of a Limited Liability Company                                           Page   1   of 2
             Case 3:20-cv-01747-PAD Document 26-3 Filed 04/16/21 Page 2 of 2
 TEAL PEAK CAPITAL LLC                                                             Domestic Limited Liability Company




Article VI - Terms of Existence

The term of existence of this entity will be: Perpetual
The date from which the entity will be effective is: 13-Oct-2020

Supporting Documents
Document                                                           Date Issued


STATEMENT UNDER PENALTY OF PERJURY
IN WITNESS WHEREOF, I/We MARCANO, CARMEN, the undersigned, for the purpose of forming a
limited liability company pursuant to the laws of Puerto Rico, hereby swear that the facts herein stated
are true. This 13th day of October, 2020.




 Certificate of Formation of a Limited Liability Company                                           Page   2   of 2
